Order of the Supreme Court, New York County, entered October 22, 1975, unanimously affirmed, with $40 costs and disbursements to respondent Emil R. Post. Defendant’s motion for a protective order vacating Items Nos. 2, 3, and 4 of plaintiff’s notice of discovery and inspection was properly denied. The statements of defendant’s employees which were sought by said notice were obtained by the Burns International Security Services, Inc., prior to the institution of plaintiff’s suit, for the purpose of disciplining careless employees and to improve the efficiency of defendant’s business. Thus they are documents prepared for defendant in the regular course of its business (Weisgold v Kiamesha Concord, 51 Misc 2d 456) rather than documents prepared for litigation. Hence, they are subject to discovery *762(Stewart v Roosevelt Hosp., 22 AD2d 648; Bloom v New York City Tr. Auth., 20 AD2d 687) and not to be protected under CPLR 3101 (subd [d]). (See Kandel v Tocher, 22 AD2d 513.) Concur—Stevens, P. J., Markewich, Kupferman, Birns and Capozzoli, JJ.